Citation Nr: 1412026	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an April 2009 Board remand, the long procedural history involving this case was reported in detail and will not be repeated here.  In recent years, the claim has been remanded on numerous occasions, most recently in February 2013, for evidentiary development, for an adequate and thorough VA examination which addresses the etiology of the Veteran's current low back condition.  The claim has again been returned to the Board for further appellate consideration after the requested evaluation was conducted in May 2013.  

It is noted that service connection is in effect for chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran was treated for low back complaints during service, but other than anxiety-related musculoskeletal complaints, no chronic low back disorder was diagnosed.  

2.  A chronic low back disorder, diagnosed as degenerative disc disease (DDD) of the lumbar spine, was first noted many years after service and is not etiologically related to his inservice back complaints.  



CONCLUSION OF LAW

A chronic low back disorder, DDD of the lumbar spine, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA satisfied this duty by means of letters to the Veteran from the RO dated in January 2002 and April 2003.  By means of these documents, the Veteran was told of the requirements to establish service connection, of the reasons for the denial of his claim, of his and VA's respective duties, and he was asked to provide information in his possession relevant to the claim.  In addition to providing the VCAA laws and regulations, additional documents of record, to include the rating decisions of record, the statement of the case (SOC) and supplemental statements of the case (SSOCs) have included a summary of the evidence, all other applicable law and regulations, and a discussion of the facts of the case.  Such notice sufficiently placed the Veteran on notice of what evidence could be obtained by whom and advised him of his responsibilities if he wanted such evidence to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the claim was initially denied prior to the enactment of VCAA, after passage of the VCAA, the RO sent the Veteran the above mentioned VCAA letters which included discussion of the VCAA laws and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  After receipt of the content-complying letters, his claim was readjudicated based upon all the evidence of record as evidenced by a June 2012 SSOC.  There is no indication that the disposition of his claim would have been different had he received pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, any such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Lastly, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & West 2013); 
38 C.F.R. § 3.159(c)(4) (2013).  In this case, due to the inadequacy of a previous examination, additional VA examination was conducted in May 2013 to address the etiology of the currently diagnosed low back disorder.  The examiner reviewed the claims file and based her decision on review of the file, his medical history, and physical examination.  The Board has determined that the evidence of record is sufficient to make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, to include degenerative arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations of arthritis in service will permit service connection.  To show chronic disease ( as identified in 38 C.F.R. § 3.309(a) (2013)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

No pertinent abnormalities were reported on the Veteran's March 1970 examination prior to service entrance.  His service treatment records (STRs) show that he did report low back pain on several occasions during service with findings and diagnoses that included mixed-type apophyseal articulations between L5 and S1 in November 1970; low back pain in November 1970, February 1971, November 1971, December 1971, January 1972, and February 1972; and chronic low back strain in March 1972.  In December 1971, the Veteran was recommended to be cross-trained into a career field where he would not be required to actively use his back.  Further, when hospitalized for a period of 19 days in January 1972 for groin pain and back pain, he was diagnosed with low back pain with unknown etiology.  He received physio therapy and Williams exercise at this time.  No mention was made of psychiatric problems.  

A report made in February 1972 noted the Veteran to have low back pain of one year's duration.  In March 1972, the Veteran was noted to have chronic back strain.  At that time it was noted that a medical board had considered the Veteran to be a malingerer.  After a March 1972 psychiatric evaluation, the diagnosis was passive aggressive personality.  

The Veteran underwent a VA examination in June 1972 and while he complained of low back pain, no orthopedic disease of the back was found.  After a psychiatric evaluation, the diagnosis was anxiety neurosis with musculoskeletal reaction.  

In a September 1972 rating action, the RO granted service connection for chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components, including back complaints.  

Private medical records reflect treatment from June 1989 to June 1993 for complaints of low back pain with an impression of low back pain secondary to muscle spasms noted in April 1993.  A history of low back pain since an April 1991 work-related injury was also reported during this treatment.  

The VA saw the Veteran as an outpatient during the early 1990s for complaints of low back pain.  He was diagnosed with chronic low back pain in March 1994.  Records from June 1994 to June 1995 also describe the Veteran's ongoing problems with low back pain.  X-rays of the lumbosacral spine were reported to be normal.  After VA examination in July 1995, the Veteran was diagnosed with lumbar strain with associated muscle spasms.  X-rays were normal at that time.  During subsequent VA outpatient treatment in the late 1990s the Veteran was noted to have low back pain.  X-rays taken in January 1999 showed minimal narrowing of L5-S1.  

The record also contains documentation that shows the Veteran was denied benefits by the Missouri Department of Social Services.  

During a VA orthopedic examination conducted in October 2001 the Veteran said that he originally injured his low back while fueling aircraft in the service and he had been extensively worked up for this problem during service.  He had been treated by numerous physicians for back complaints since service discharge.  The Veteran was noted to have worked at numerous jobs since service and had sustained three separate back injuries as a civilian.  It was noted that magnetic resonance imaging (MRI) had indicated left paramedian disc herniation at the L4-5 level with central canal stenosis and pressure effect on the left fifth lumbar nerve root.  After the evaluation the impression was DDD of the lumbar spine.  The examiner opined that the Veteran's low back disability was most likely the result of injuries sustained after service and was not the direct result of the condition which existed during service.  

Of record is a VA examination report from September 2004 with June 2005 addendum, as well as VA examination reports from May 2011 and June 2012 with addendum.  These reports have been found to be inadequate to address the question of etiology.  Specifically, the inadequacy of the 2004 and 2005 reports was addressed in the January 2008 Joint Motion For Partial Remand.  It was noted that the Board did not provide adequate reasons and bases as to why it found the June 2005 VA examiner's opinion probative.  In explanation, the Court noted that while the VA examiner apparently changed his September 2004 opinion from finding a nexus between the Veteran's service and his inservice injuries to one determining in June 2005 that no such nexus existed, his change of opinion was based at least in part, on what appeared to be an inaccurate interpretation of the evidence (regarding purposes of treatment and length of stay in the hospital during service).  As the Board failed to discuss why the 2005 VA examiner's opinion was deemed to be probative despite its apparent reliance on factual inaccuracies, the reports were found to be inadequate.  

Moreover, as noted by the Board in a March 2012 remand decision, the VA May 2011 examination report was found to be inadequate in that the examiner did not provide a reasoned medical explanation for his opinion that the current low back disorder was not of service origin.  Additionally, the opinion was based on an inaccurate factual premise.  Specifically, the negative opinion was based, at least in part, on the examiner's assumption that the Veteran had no back symptoms prior to his post-service back injury.  As pointed out by the attorney representative in January 2012, however, that was not what the Veteran related.  At no point did he state that he experienced no back symptoms in the time preceding the work injury.  As to the June 2012 report with addendum, the Board, in a February 2013 remand, found that the VA examiner failed to provide an adequate rationale for his opinion which was not supportive of the Veteran's claim.  In forming his opinion, the examiner failed to acknowledge that the Veteran was treated during service for low back symptoms.  Thus, the opinion was based on factual inaccuracies.  

VA virtual records show treatment from November 2011 through March 2013 for various conditions, to include chronic low back pain.  

Additional VA examination was conducted in May 2013 to address the etiology of the Veteran's low back disorder.  The examiner noted that the Veteran had been diagnosed with DDD of the lower back.  The Veteran was examined, and the claims file was reviewed by the VA physician.  It was his opinion that the Veteran's low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  For rationale, he noted that the Veteran described an injury during service that was not described in the claims file despite numerous interactions with medical clinics and providers during service.  The Veteran was described as having back pain during a service exam.  These back pains were evaluated on two separate occasions by separate orthopedists, both private and at Andrews AFB and were found to be unrelated to orthopedic conditions.  The Veteran was examined by a psychiatrist and his back pains were attributed to an anxiety-related condition.  X-rays showed no significant abnormality for a cause or explanation of back pain.  Moreover, there was no report of "weakness of the back" or some other condition.  

The examiner further noted that the first significant occurrence of documented back pains was in 1991, about 20 years after release from service.  There were several consecutive visits in private medical care diagnosing muscle-related back pain with interval improvements.  At that time, he had been working for the sanitation/sewer department for years.  

In 1993, the Veteran's back pains were related for the first time to a workplace injury/accident from 1991.  The accident involved handing down an 80 pound pipe into the sewer which resulted in sudden onset of back pain.  Subsequent reports in the VA record noted the onset of back pains in 1991.  

While it was argued that weakness of the back, acquired in service, caused or contributed to the workplace injury in 1991, there was no report of 'weakness of the back' or some such similar condition during or after service.  Moreover, the examiner noted that back weakness was not a recognized International Classification of Disease Code (ICD).  The examiner further noted that it was not argued or reported that the Veteran had weakness of the lower limbs, a recognized condition.  It was also not argued or reported in the record that the Veteran had generalized weakness of muscles affecting the lower back.  Some such condition might obtain after general illness, prolonged bed rest or similar.  However, at the time of the accident, the Veteran had been working in the sanitation/sewer department for years.  Such arduous work was not compatible with the presence of significant prior muscle weakness affecting the function of the back.  There was apparently no complaint or diagnosis of such muscle weakness or injury prior to the 1991 workplace injury.  

The VA physician referred to a publication regarding sports medicine and muscle strain injuries.  The paper discussed injuries in long muscles, such as the hamstring, gastrocnemius, and adductor longus (all muscles of the legs).  There were two series of observations in athletes, 10 and 50 patients respectively.  Injuries were acute muscle injuries, strain, and ruptures, located to the muscle tendon interface.  The review states that such injuries, when they occur, must be given time to heal to avoid re-injury.  Such time frames were in weeks, at most months.  

The examiner added that altogether the cited reference had no relation to the case at hand.  If the data were to be transferred to the current fact situation, however, then the workplace muscle injury in 1991 would be the original event with an apparent requirement of some time of healing for recovery after the event.  There was indeed a dual sequence of acute pain, diagnosis of muscle strain and recovery.  

In conclusion, the VA examiner noted that there was no recorded muscle injury prior to the 1991 event which occurred after release from service.  There was no corresponding recorded event of muscle injury, strain, or rupture in service.  

Analysis

While competent evidence indicates that the Veteran has a current diagnosis of arthritis and DDD of the lumbar spine, no medical evidence links a current disorder to service.  In fact, the evidence points to a post-service injury.  Moreover, the May 2013 VA examiner opined a low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury or event.  The examiner noted that the Veteran was examined during service by a psychiatrist who attributed back pains to an anxiety-related condition.  Service connection has been established for this psychiatric disorder.  Moreover, X-rays showed no significant abnormality for a cause or explanation of back pain.  The examiner further supported his conclusion by noting that the STRs did not report any weakness of musculature in the lumbar area.  The examiner also indicated there were no records found in the claims file or provided by the Veteran for any treatment of a back condition after discharge for many years and pointed to a post service injury which occurred in 1991.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  The examiner concluded that the Veteran's history and available records were consistent with DDD as being a post-service injury.  

Other than the statements submitted by the Veteran and his attorney, that his low back disability was incurred in service, there is no competent or probative evidence to support his claim.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to a low back disability, including arthritis and DDD, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau v. Nicholson, 492 F.3d, 1336-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his low back disability because he is not qualified to offer such opinions.  Likewise, his attorney representative is not competent to provide a probative opinion on the question of medical etiology, either.  

In sum, the preponderance of the evidence is against a finding that a chronic low back disability was diagnosed during service or for many years thereafter.  The preponderance of the evidence is also against a finding that there is a link between a low back disability and active service.  Thus, the Board finds service connection is not warranted on a direct or presumptive basis or under the theory of continuity of symptomatology for the claimed low back disability.  

The evidence is not in relative equipoise.  As the preponderance of the evidence is against the claim, the appeal must be denied.  38 U.S.C.A § 5107(b) (West 2002 & Supp. 2013).  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


